Title: To George Washington from Gabriel Peterson Van Horne, 26 August 1794
From: Van Horne, Gabriel Peterson
To: Washington, George


               
                  Sir,
                  Yan Yille Prince Georg. [Md.] Augt 26t
                     1794
               
               Urged by the impression of Duty, And That Irrisistable impulse which, Arises from the Circumstances of past, and recent Events—When Savage Hostilities have become Formidable; And the Supreme Authority Violated with impunity—To be indifferent At such a Crisis, must discover an Apparent Disrespect for the Dignity of the Laws, And that Zealous Support requisite for the Executive Arm.
               Conscious ’tis a painful Alternative, that Goverment, dictated by Necessity, must Extend Examplary Instances to the refractory—And at a period so highly Interesting, ’tis the Duty of every Citizen To Evince his Gratitude, for the Blessings of a Goverment, defusing its Superior Advantages, from the Mildness of its Principles—With those impressions, permit me Sir, to indulge the hope, that the President will (Occation requiring) Accept the Tendor Of my best Services—To dispose of them in Any
                  
                  Degree, in which they may be instrumental in Support of the National Dignity; And the important Interest of Our Invaluable Constitution.
               To those Assurances, And with due respect, the President will permit me to Observe that, Compatable with my Engagments with the State of Maryland, a priv<ate> Application Coud Not with propriety be made to the President—Those Engagements are Now Terminate<d> And with Anxious Zeal, Eminating from that Sacred Esteem which the Laws inspire, Trust my Solicitude will meet the Approbation of the President. With Sentiments of the Highest respect, I am Sir, Your Most Obedt Servt
               
                  Gabriel P. Van Horne
               
            